


MUTUAL RESCISSION OF
SECURITIES EXCHANGE AGREEMENT


This Mutual Rescission of Securities Exchange Agreement (the "Rescission
Agreement") is entered into effective this 18th day of December, 2003 by and
between Anza Capital, Inc., a Nevada corporation ("Anza"), American Residential
Funding, Inc., a Nevada corporation ("AMRES"), and Sutter Holding Company, Inc.,
a Delaware corporation ("Sutter"). Each of Anza, AMRES, and Sutter shall be
referred to as a "Party" and collectively as the "Parties."


RECITALS


WHEREAS, the Parties entered into that certain Securities Exchange Agreement
dated July 18, 2003 (the "Exchange Agreement");


WHEREAS, Section 4 of the Exchange Agreement provides that any Party may rescind
that agreement by giving advance written notice to the other Parties;


WHEREAS, the Parties desire to waive any advance notice provisions in the
Exchange Agreement and rescind the Exchange Agreement in its entirety, effective
immediately.


NOW, THEREFORE, for good and adequate consideration, the receipt of which is
hereby acknowledged, the Parties covenant, promise and agree as follows:


AGREEMENT


1.   RESCISSION : Effective on the date hereof, the Exchange Agreement is hereby
rescinded in its entirety, and upon the completion of the deliveries set forth
in Section 2 below, the obligations of each Party to the other Parties shall be
terminated. All agreements entered into as contemplated by the Exchange
Agreement, including but not limited to the Irrevocable Proxy’s, are terminated
effective on the date hereof.


2.   DELIVERIES : Within five (5) business days of the execution of this
Rescission Agreement, the following shall occur:


(a)  AMRES shall deliver to Sutter Sixty Six Thousand Four Hundred Ninety Six
(66,496) shares of Sutter common stock (the "Sutter Shares"), along with a
medallion guaranteed stock power sufficient for Sutter to cancel the Sutter
Shares;
 

(b)  Sutter shall deliver to AMRES One Million (1,000,000) shares of Series A
Preferred Stock of AMRES (the "AMRES Shares"), endorsed or accompanied by a
stock power sufficient for AMRES to cancel the AMRES Shares; and



    Page 1 of  4  

--------------------------------------------------------------------------------

 

 
(c)   Sutter shall deliver to ANZA warrants to acquire One Million (1,000,000)
shares of Anza common stock, which Sutter hereby acknowledges will be terminated
effective on the date hereof.


3.    REPRESENTATIONS AND WARRANTIES : Each of the Parties hereby represents,
warrants and agrees as follows:


(a)   Each Party has all requisite corporate power and authority to enter into
and perform this Rescission Agreement and to consummate the transactions
contemplated hereby.


(b)   Each Party hereby agrees to indemnify and defend the other Parties and
their directors and officers and hold them harmless from and against any and all
liability, damage, cost or expense incurred on account of or arising out of the
actions of an indemnifying party for:
 
(i)    Any breach of or inaccuracy in representations, warranties or agreements
herein;
 
(ii)   Any action, suit or proceeding based on a claim that any of said
representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from an indemnifying party or
any of its directors or officers.


(c)   The representations, warranties and agreements contained in this
Rescission Agreement shall be binding on each Parties’ successors, assigns,
heirs and legal representatives and shall inure to the benefit of the respective
successors and assigns of the other Parties.


4.  This Rescission Agreement may not be amended, canceled, revoked or otherwise
modified except by written agreement subscribed by all of the Parties to be
charged with such modification.


5.  All Parties hereto agree to pay their own costs and attorneys' fees except
as follows:


(a)  In the event of any action, suit or other proceeding instituted to remedy,
prevent or obtain relief from a breach of this Agreement, arising out of a
breach of this Agreement, involving claims within the scope of the releases
contained in this Agreement, or pertaining to a declaration of rights under this
Agreement, the prevailing Party shall recover all of such Party's attorneys'
fees and costs incurred in each and every such action, suit or other proceeding,
including any and all appeals or petitions therefrom.


(b)   As used herein, attorneys' fees shall be deemed to mean the full and
actual costs of any legal services actually performed in connection with the
matters involved, calculated on the basis of the usual fee charged by the
attorneys performing such services.



    Page 2 of  4  

--------------------------------------------------------------------------------

 

 
6.    This Agreement and the rights of the parties hereunder shall be governed
by and construed in accordance with the laws of the State of California
including all matters of construction, validity, performance, and enforcement
and without giving effect to the principles of conflict of laws. Venue for any
action brought under this Agreement shall be in the appropriate court in either
Orange County or San Francisco County, California, at the discretion of the
Party first bringing the action.


7.    The Parties agree and stipulate that each and every term and condition
contained in this Agreement is material, and that each and every term and
condition may be reasonably accomplished within the time limitations, and in the
manner set forth in this Agreement.


8.    The Parties agree and stipulate that time is of the essence with respect
to compliance with each and every item set forth in this Agreement.


9.    This Agreement, along with the exhibits hereto, sets forth the entire
agreement and understanding of the Parties hereto and supersedes any and all
prior agreements, arrangements and understandings related to the subject matter
hereof. No understanding, promise, inducement, statement of intention,
representation, warranty, covenant or condition, written or oral, express or
implied, whether by statute or otherwise, has been made by any party hereto
which is not embodied in this Agreement or the written statements, certificates,
or other documents delivered pursuant hereto or in connection with the
transactions contemplated hereby, and no Party hereto shall be bound by or
liable for any alleged understanding, promise, inducement, statement,
representation, warranty, covenant or condition not so set forth.


10.  This Agreement may be executed in one or more counterparts, each of which
when executed and delivered shall be an original, and all of which when executed
shall constitute one and the same instrument.


[remainder of page intentionally left blank]




   
  Page 3 of  4  

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.




"AMRES"
 
"Anza"
 
 
 
 
 
 
American Residential Funding, Inc.
 
Anza Capital, Inc.
 
 
 
 
 
 
/s/ Vincent Rinehart
 
/s/ Vincent Rinehart

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

By: Vincent Rinehart
 
By: Vincent Rinehart
Its: President
 
Its: President





"Sutter"
 
 
 
 
 
Sutter Holding Company, Inc.
 
 
 
 
 
/s/ Robert E. Dixon
 

--------------------------------------------------------------------------------

By: Robert E. Dixon
 
Its: Co-CEO and President
 







 
  Page 4 of  4  